For my part, the Motion for Reconsideration is well taken. I overlooked the implication of the interest provision in the March, 19, 1996 Order, i.e., that we were charging the defendants interest for the dubious privilege of being the "stakeholder" during the fight between the plaintiff and her former counsel over his fee. It may be that, in this unusual instance, the carrier held the money for long enough that interest would offset the time, inconvenience and cost of maintaining an open file and monitoring the case until the money can be disbursed. And, I do not disagree with my esteemed colleagues that interest on funds frozen by litigation in this way might better go to someone else — perhaps the State Bar's IOLTA Program, which generously supported the Commission's Mediation Program with funds to pay the mediator's fees in "low indemnity" cases. But in light of our long custom and practice to the contrary, I think it would be fairer to begin this in a case where the order to hold the funds forewarns and permits the carrier to segregate and disburse the money into a lawyer's trust account or other appropriate account.
                                  S/ ________________________ J. RANDOLPH WARD COMMISSIONER
JRW:md 4/21/97